USDC IN/ND case 2:21-cr-00053-PPS-APR document 11 filed 05/24/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
      v.                                     )    NO. 2:21 CR 00053-PPS/APR
                                             )
 MOHAMMAD ZAIDAN,                            )
                                             )
               Defendant.                    )


                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Mohammad Zaidan’s agreement to

enter a plea of guilty to Count 1 of the information pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. [DE 2, 8.] Following a hearing on the record on May 21,

2021 [DE 8], Judge Rodovich found that defendant understands the charge, his rights,

and the maximum penalty; that defendant is competent to plead guilty; that there is a

factual basis for defendant’s plea; that the defendant knowingly and voluntarily entered

into his agreement to enter a plea of guilty to Count 1 of the information charging him

with wire fraud, in violation of 18 U.S.C. § 1343; and that defendant's change of plea

hearing could not be delayed without serious harm to the interests of justice. Judge

Rodovich recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. The parties have waived objection to Judge Rodovich’s findings and

recommendation. [DE 8.]

      ACCORDINGLY:
USDC IN/ND case 2:21-cr-00053-PPS-APR document 11 filed 05/24/21 page 2 of 2


       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Mohammad Zaidan’s plea of guilty, to which objections have

been waived, the Court hereby ADOPTS the findings and recommendation [DE 8] in

their entirety.

        Defendant Mohammad Zaidan is adjudged GUILTY of Count 1 of the

information.

       The sentencing hearing is SET for September 17, 2021 at 9:30 a.m.

Hammond/Central time.

ENTERED: May 24, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
